NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JOSE ORELLANA COTO,                             No. 13-74098

               Petitioner,                       Agency No. A094-454-080

     v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:      GOODWIN, LEAVY and CHRISTEN, Circuit Judges.

      Jose Orellana Coto, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”).       We have




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that even if Orellana

Coto was credible, he failed to establish past persecution or a clear probability of

future persecution on account of a protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 741 (9th Cir. 2009) (under the REAL ID Act, “to

demonstrate that a protected ground was ‘at least one central reason’ for

persecution, an applicant must prove that such ground was a cause of the

persecutors’ acts”). Thus, Orellana Coto’s withholding of removal claim fails.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      Substantial evidence also supports the BIA’s denial of Orellana Coto’s CAT

claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya, 524 F.3d at 1073. We reject Orellana Coto’s contention

that the BIA did not consider his claim properly.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-74098